Citation Nr: 0830588	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-21 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an inactive gall 
bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from September 1992 to 
December 1995.

This appeal arises from rating actions of the Department of 
Veterans' Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  Compliance requires that, once a 
"substantially completed claim" has been received, that the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court concluded 
that "Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary."

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

The veteran was scheduled for a Travel Board hearing in 
February 2008.  She did not report to the RO on that date for 
her hearing.  

In an application for Individual unemployability benefits, 
received in April 2002, she listed her address as being on 
"[redacted]".  On a form for authorization and 
consent to release information to VA (VA Form 21-4142), 
received in June 2003, she listed her address as being on 
"[redacted]".  On other VA documents, including a VA Form 
9, received in July 2005, she continued to list her address 
as being on [redacted].  

During the course of this appeal, in March 2005, the 
appellant raised several issues, including the issue of 
service connection for pancreatitis.  The RO sent a VCAA 
letter to the veteran in December 2006 requesting, among 
other thing, clarification of the issues.  The letter was 
sent to a "[redacted]" address, which, it appears had 
not been used by the veteran since about 2002.  In response 
to the veteran's request for a Travel Board hearing, a 
scheduling letter dated January 18, 2008 was sent to the 
[redacted] address.  Thereafter, one week later, on January 
25, 2008, a statement of the case (SOC) regarding new issues 
was sent to the [redacted] address.  A handwritten 
notation on the copy of SOC noted "VACOLS updated".  

Obviously, there is some confusion as to the correct address 
for the veteran.  That being the case, there is no certainty 
as to whether the veteran was properly notified of her 
scheduled hearing, or that the SOC covering new issues was 
ever received by the veteran.  In either event there is a 
potential due process issue that must be resolved.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.   

2.  The RO is to ascertain the correct 
address for the veteran, and, if 
necessary, enlisting the aid of her 
service representative in order to 
locate her.  All attempts to obtain her 
correct address should be documented in 
the file.  

3.  If the January 2008 SOC was not 
sent to the correct address, it should 
be resent to the veteran at the correct 
address, and she should be informed of 
and given the appropriate time to 
respond.

4.  Once the veteran's proper address 
has been determined, she should be 
scheduled for another Travel Board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




